Citation Nr: 1104649	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  04-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's 
death.

2.  Entitlement to service connection for aortic aneurysm, status 
post (SP) heart valve replacement, for accrued benefits purposes.

3.  Entitlement to service connection for Marfan's syndrome, for 
accrued benefits purposes.

4.  Entitlement to dependent's educational assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had service from May 1963 to May 1966.  He died in 
February 2003. The appellant is the Veteran's surviving spouse.

This case came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2006 and April 2009, the Board remanded the above matters 
for further development.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2003, and the death 
certificate listed the cause of death as hypertensive and 
atherosclerotic cardiovascular disease.  Other contributory 
conditions listed were diabetes mellitus and Marfan's syndrome.  

2.  At the time of the Veteran's death, service connection was in 
effect for bilateral hearing loss evaluated as 30 percent 
disabling; residuals of a frozen left foot evaluated as 10 
percent disabling; residuals of a frozen right foot evaluated as 
10 percent disabling; hemorrhoids evaluated as 0 percent 
disabling; and, a mass on the right breast evaluated as 0 percent 
disabling.  The total disability evaluation was 50 percent.

3.  The competent evidence does not establish that the Veteran's 
death was causally related to active service, or to service-
connected disability.

4.  At the time of his death, the Veteran's claims of service 
connection for an aortic aneurysm, SP heart valve replacement and 
for Marfan's syndrome were pending.

5.  An aortic aneurysm, SP heart valve replacement condition was 
not present during service or until many years later and did not 
develop as a result of any incident during service.

6.  Marfan's syndrome is a congenital or developmental defect, 
and it was not first manifested during service or progressed at 
an abnormally high rate during service. It was not diagnosed 
until many years after service.

7.  The Veteran did not have a permanent total service-connected 
disability and did not die as a result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for cause 
of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1137, 1310, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2010).

2.  The criteria for entitlement to service connection for an 
aortic aneurysm, SP heart valve replacement, for purposes of 
accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for entitlement to service connection for 
Marfan's syndrome, for purposes of accrued benefits, have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1155, 5103, 5103A, 5107, 
5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

4. The criteria of basic eligibility for DEA benefits under 38 
U.S.C. Chapter 35 have not been met. 38 U.S.C.A. §§ 1310, 3500, 
3501, 3510, 3512, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.312, 3.807, 21.3020, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in March 2003, June 2006, and June 2009 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant and notice of 
what part VA will attempt to obtain.  VA provided adequate notice 
of how disability ratings and effective dates are assigned.  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or her death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 20 Vet.App. 1 
(2006).

In the instant case, the record shows that the appellant was 
informed of the information and evidence necessary to 
substantiate a claim for DIC benefits.  The appellant was also 
advised of the types of evidence VA would assist her in 
obtaining, as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).   

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a claim.  
The appellant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.  The claims were 
readjudicated in a November 2009 supplemental statement of the 
case.  The evidence of record, to include that discussed above, 
rebuts any suggestion that VA's efforts to provide notice 
prejudiced the appellant.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by appellant or obtained 
on her behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is needed 
to substantiate the claims and what the evidence in the claims 
file shows, or fails to show, with respect to the claims.  
Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



I.  Service connection for cause of death

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  She alleges, in essence, that 
the Veteran suffered from a preexisting heart condition which was 
aggravated during service, and as his cause of death was 
partially due to or as a consequence of his heart disorder, the 
aggravation of the heart disorder during service caused or 
substantially contributed to his death.  She has offered no 
supporting medical evidence.

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or the contributory 
cause of death.  Service connection will be determined by 
exercise of sound judgment, without recourse to speculation and 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran to include 
autopsy reports.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 
3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

After having carefully reviewed the evidence of record, the Board 
finds that there is a preponderance of evidence against the claim 
of entitlement to service connection for the cause of the 
Veteran's death.  

In this case, the Veteran died on February [redacted], 2003.  The death 
certificate indicates that the immediate cause of death was 
hypertensive and atherosclerotic cardiovascular disease.  Other 
contributory conditions listed were diabetes mellitus and 
Marfan's syndrome.  At the time of the Veteran's death, he was 
service connected for a bilateral hearing loss evaluated as 30 
percent disabling; residuals of a frozen left foot evaluated as 
10 percent disabling; residuals of a frozen right foot evaluated 
as 10 percent disabling; hemorrhoids evaluated as 0 percent 
disabling; and, a mass on the right breast evaluated as 0 percent 
disabling.  The total disability evaluation was 50 percent.

The available service records reveal that the Veteran underwent 
surgery approximately 2 years prior to service to have a patent 
ductus arteriosis condition repaired.  No residual disability was 
found on his enlistment examination.  There were no complaints, 
treatment or diagnosis of any chronic heart disorder during 
service or for many years after separation from service.  

A VA medical opinion was requested in March 2007.  After a review 
of the claims file, the examiner noted that the Veteran was found 
to have patent ductus arteriosis which was surgically repaired 
prior to entering service.  The examiner noted that the ductus 
arteriosis was a blood vessel found in all individuals which 
normally closed in most individuals shortly after birth.  In a 
small percentage of individuals it fails to close and was known 
as patent ductus arteriosis.  It was considered a congenital 
heart defect rather than a disease as it represented a failure of 
the normal structure to close.

The medical records associated with the pre-service surgery 
revealed no evidence of cardiac or respiratory symptoms.  
Subsequent to surgery no restriction were placed on the Veteran's 
activities.  The examiner opined that, "it would be not likely 
that the patient would have any residual symptoms from the patent 
ductus arteriosis which could be aggravated by a superimposed 
disease or injury while in the service."  The examiner added 
that given that it was unlikely that the patent ductus arteriosis 
was subjected to a superimposed disease in service or was 
aggravated by service, medical opinion is not necessary as to 
whether or not the patient's aortic aneurysm and cardiovascular 
disease were due to the patent ductus arteriosis.

Review of the service treatment records did not reveal any 
evidence of heart disease in service.  There were only 2 
notations regarding chest issues.  The first was in December 1963 
when the Veteran complained of, "throwing up, chest is tight."  
He was treated with antacid with no evidence of further problems.  
This appeared to be primarily a gastrointestinal complaint.  The 
second entry was in August 1965 and referred to complaints of 
painful breathing for one day after lifting a tire.  This was 
apparently musculoskeletal in nature.  Neither episode was 
suggestive of a cardiovascular process and was not treated as 
such.  At his April 1966 separation examination the Veteran's 
self described health was good.  He denied chest pain or 
shortness of breath.  The examiner opined that, "it is my 
opinion it is not likely that patient's aortic aneurysm and 
hypertensive and atherosclerotic cardiovascular disease were due 
to any other heart disorder manifested while in service.

The file also contains extensive VA and private treatment 
records, as well as the final hospitalization report.  There is 
nothing in the medical records to suggest that the Veteran's 
cause of death was in any way related to his period of service.

The appellant may believe that the Veteran's hypertensive and 
atherosclerotic cardiovascular disease; diabetes mellitus and 
Marfan's syndrome was due to or aggravated during service and in 
some way caused or contributed to his death.  However, the 
question of etiology of a non-observable disease process such as 
hypertensive and atherosclerotic cardiovascular disease; and, or 
diabetes mellitus or Marfan's syndrome involves complex medical 
issues not susceptible to lay opinion.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009) (vacating and remanding a 
decision in which the United States Court of Appeals for Veterans 
Claims categorically held in a service connection case that "'a 
valid medical opinion' was required to establish nexus, and that 
[a lay person] was 'not competent' to provide testimony as to 
nexus because [that individual] was a layperson.")

In sum, there is no basis for a grant of service connection for 
the cause of the Veteran's death since there is no evidence that 
his death was caused by a disability for which service connection 
had been established at the time of death or for which service 
connection should have been established.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 54- 56 (1990).


II.  Accrued benefits

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Applicable law and regulations provide that, upon the death of a 
veteran or beneficiary, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
his/her death (accrued benefits) and due and unpaid shall, upon 
the death of such individual, be paid to the specified 
beneficiaries, the first of which is the veteran's spouse. 38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such 
benefits must be filed within one year of the veteran's death. 38 
C.F.R. § 3.1000(a), (c) (2010).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See also 
Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence 
of the derivative nature of the surviving spouse's entitlement to 
a veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse has 
no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c) (2010).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d) (2010); see 
also 38 C.F.R. §§ 20.1103, 20.1104 (2010).  "Evidence in the file 
at date of death" means evidence in VA's possession on or before 
the date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before the 
date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. 
App. 353 (1993).

By rating action in March 1999, service connection was denied, in 
part, for aortic aneurysm, SP heart valve replacement.  

The Veteran filed a claim to reopen the claim for entitlement to 
service connection for aortic aneurysm, SP heart valve 
replacement in February 2000.  The RO reopened the claim and 
denied it by rating action in May 2000.  The Veteran perfected 
his appeal to the Board, and it was "pending" for purposes of the 
regulations.  38 C.F.R. § 3.1000(d)(5).

Regarding the claim for entitlement to service connection for 
Marfan's syndrome, the Veteran raised this issue in a May 2002 
statement in support of his claim for entitlement to service 
connection for aortic aneurysm, SP heart valve replacement.  The 
RO did not adjudicate the claim regarding Marfan's syndrome prior 
to his death, and it also was "pending" for purposes of the 
regulations.  38 C.F.R. § 3.1000(d)(5).

The Veteran died on February [redacted], 2003.  On March 4, 2003, VA 
received the appellant's claim for accrued benefits.  The Board 
therefore finds that these claims were pending at the time of his 
death and that the appellant filed a claim for accrued benefits 
within one year of the Veteran's death.  As such, the Board will 
consider the merits of the claims based on the evidence of record 
at the time of the Veteran's death.  See 38 C.F.R. § 3.1000 
(2010).

Prior to the date of the Veteran's death no competent evidence 
had been submitted to VA showing that his aortic aneurysm, SP 
heart valve replacement was due to military service.   Without 
such evidence, the record preponderates against the accrued 
benefit claim.  As such, the benefit of the doubt doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Likewise the Veteran was not diagnosed with Marfan's syndrome 
until approximately 1995, almost 30 years after service.  In any 
event Marfan's syndrome is caused by a defect in the gene that 
enables the body to produce a protein that helps give connective 
tissue its elasticity and strength.  It is considered a 
congenital defect.  VA regulations provide that congenital or 
developmental defects, including Marfan's syndrome, are not 
diseases or injuries within in the meaning of applicable 
legislation for disability compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases cited therein.  See also Norris v. West, 11 
Vet.App. 219, 220 (1998).  

Service connection may be granted for hereditary diseases which 
either first manifested during service or which preexisted 
service and progressed at an abnormally high rate during service.  
As to whether manifestations of the disease in service 
constituted "aggravation" of the condition, that question must be 
resolved by applying the same stringent legal standards which are 
applicable in cases involving acquired disabilities.  38 C.F.R. § 
3.306; VAOPGCPREC 67-90 (July 18, 1990); VAOGCPREC 82-90 (July 
18, 1990). 

In any event Marfan's syndrome was not initially diagnosed until 
1995 and there is no competent evidence which has been submitted 
to VA showing that Marfan's syndrome was shown during his 
military service.  Without such evidence, the record 
preponderates against the accrued benefit claim for Marfan's 
syndrome as well.  As such, the benefit of the doubt doctrine is 
not for application. Gilbert, 1 Vet. App. at 54.

III.  Chapter 35 Educational Benefits

For the purposes of educational assistance under Chapter 35, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) the Veteran 
was discharged from service under conditions other than 
dishonorable, or died in service; and (2) the Veteran has a 
permanent total service-connected disability; or (3) a permanent 
total service-connected disability was in existence at the date 
of the Veteran's death; or (4) the Veteran died as a result of a 
service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510, 
3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

In this case, the Veteran did not have a permanent total service-
connected disability at the time of his death, and, as decided 
above, the cause of his death has not been shown to be service-
related.  Accordingly, the appellant has not met the criteria for 
eligibility for DEA benefits.  See id.; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



ORDER

Service connection for cause of the Veteran's death is denied.

Service connection for aortic aneurysm, SP heart valve 
replacement for accrued benefits purposes is denied. 

Service connection for Marfan's syndrome for accrued benefits 
purposes is denied. 

Eligibility for Dependents' Educational Assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


